IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                No. 99-20505
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     VERSUS

                    MARIA GUADALUPE DURAN, also known as
                                  La Negra,

                                                        Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-98-CR-206-1
                         --------------------
                            August 17, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Maria     Guadalupe     Duran    challenges    her        convictions     for

conspiracy     to    distribute   marijuana   and   conspiracy      to   launder

monetary instruments. She asserts that the district court erred in

denying her motions to suppress the evidence seized in searches of

her home and business because the affidavit provided in support of

the search warrant did not establish probable cause. The affidavit

included   sufficient      information   from   which     an    official     could

reasonably believe in good faith that probable cause to obtain a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20505
                                -2-

search warrant existed. See United States v. Satterwhite, 980 F.2d
317, 320-21 (5th Cir. 1992); United States v. Wake, 948 F.2d 1422,

1428 (5th Cir. 1991).   Duran’s conviction is AFFIRMED.